Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 - 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 20 of copending Application No. 16/833569 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1 - 20 of this application is patentably indistinct from claims 1 - 20 of Application No. 16/833569. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
As to Claim 17, the instant claim appears to have a typographical error as it appears to depend from itself (i.e. claim 17) instead of the method claim of claim 16.  Appropriate correction is required.
As to Claim 18, at line 18, “the sorbent heating bloc” should be replaced with “the heating block” which is in agreement with “a sorbent heating block” at line 5 of claim 16. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 5, the instant claim recites the phrase “the ion mobility measurement” at line 1.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  In addition, the phrase “measurement may be done” is an optional limitation.  While optional limitations are permitted, as long as no ambiguities are produced, a dependent claim with only optional limitations does not further limit the parent claim.
As to Claim 6, the instant claim recites “the ionization mechanism” at line 1.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  
As to Claim 8, the instant claim contains the trademark/trade name “carboxen” at line 1.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of the sorbent material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7 - 10, 13 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 208/0055488 A1 to Hall et al. (hereinafter “Hall”).

Regarding Claim 1, Hall teaches a gas collection and analysis system for detecting microbiomes (see abstract), the system comprising: 
a waste disposal site (see toilet 300, Fig. 3, see paragraph [0026]); 
a sorbent cartridge (see “concentrator material” that is located within the VOC collection area 326 as described at paragraph [0034], see also molecular sieve 324 described at paragraph [0028] and “sponge” described at paragraph [0007]) coupled adjacent to the waste disposal site (see arrangement at Fig. 3), wherein the sorbent cartridge includes a sorbent media configured to absorb a gas sample from within the waste disposal site (see paragraphs [0007], [0028], [0029], [0034] describing sorbent material and/or concentrator material that are used to adsorb VOCs); 
a sorbent heating block configured to heat the sorbent cartridge and release the gas sample absorbed by the sorbent media (see paragraphs [0028], [0030], [0034] describing heating the concentrator in order to release or purge VOC out of the concentrator material); and 
a pumping system (see volatilizer system 318 comprising a vacuum generator 319 in combination with the forced air heat exchange system 313, Fig. 3, see paragraphs [0028], [0030], [0031]) coupling the sorbent cartridge to an ionized gas analyzer mass spectrometer (see arrangement at Fig. 3 and description at paragraph [0034] describing using one or more measurement devices 320 comprising a mass spectrometer), the pumping system configured to direct the flow of the released gas sample from the sorbent media to the gas analyzer mass spectrometer for chemical analysis (see paragraphs [0028] - [0030] describing removing concentrated VOCs, by the use of vacuum generator 319 and forced air heat exchange system 313, from the concentrator located within the collection chamber 326 and the measurement device 320 then measures VOCs by using devices such as a mass spectrometer as described at [0034]).  

Regarding Claim 2, Hall teaches further comprising one or more sensors (see multiple sensors 302, 304, 306, 308, 312, 314, Fig. 3 and paragraph [0026]) coupled to the waste disposal site (300) configured to control the pumping system and heating of the sorbent heating block (see paragraph [0026] describing multiple sensors included in the toilet and measuring system that may be used to trigger sample volatilization, collection and measurement by the toilet sampling and measurement system).  

Regarding Claim 4, Hall teaches further comprising a controller configured to process data of the ionized gas analyzer mass spectrometer and/or concentration of absorbed and releases gases in real-time and over period of time (see paragraphs [0024], [0025], [0034] describing storing and reporting the data/health data from the measurement devices 320 to a computer, database, etc. see also paragraph [0043] describing processor 1012 and claim 20).  

Regarding Claim 5, the instant claim only adds optional limitations and thus is anticipated since claim 1 is anticipated (see rejection to claim 1 above).  

Regarding Claim 7, Hall teaches wherein the sorbent cartridge is reusable, thereby allowing the system to obtain gas samples of multiple, different users (see paragraphs [0024], [0025] and claims 7, 11, 12 describing multiple uses being performed, see also paragraph [0036] describing cleaning routine, thus reading on the invention as claimed).  

Regarding Claim 8, Hall teaches wherein the sorbent cartridge comprises a carboxen sorbent, a liquid sorbent, or one or more membranes (see “concentrator material” that is located within the VOC collection area 326 as described at paragraph [0034], see molecular sieve 324 described at paragraph [0028] and “sponge” described at paragraph [0007] which comprises one or more membranes, thus reading on the invention as claimed).  

Regarding Claim 9, Hall teaches wherein the sorbent cartridge comprises a single or multiple sorbent media for analysis (see “concentrator material” that is located within the VOC collection area 326 as described at paragraph [0034], see molecular sieve 324 described at paragraph [0028] and “sponge” described at paragraph [0007] which may comprise a single or multiple sorbent media, thus reading on the invention as claimed).  

Regarding Claim 10, Hall teaches wherein the waste disposal site is a toilet (see toilet 300, Fig. 3).  

Regarding Claim 13, Hall teaches wherein the gas sample is utilized for online analysis via gas chromatography (see paragraph [0034]).  

Regarding Claim 14, Hall teaches wherein the ionized gas analyzer mass spectrometer utilizes gas chromatography (see paragraphs [0002], [0007], [0028] and [0034]).  

Regarding Claim 15, Hall teaches wherein the system is configured to monitor and track the gas samples of a user for evaluation (see paragraphs [0024], [0025] and [0034] describing results of a chemical analysis of the sample being collected and stored and may be reported to a remote database or healthcare after a period of time, thus reading on the invention as claimed)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12, 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall.

Regarding Claim 12, Hall teaches a removable measurement system 328 that comprises the sorbent cartridge as described in claim 1 above, see also paragraph [0036].  Hall is silent regarding the sorbent cartridge configured to be attached to a disposable mouthpiece to obtain the gas sample from a breath analysis.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sorbent cartridge attached to a disposable mouthpiece, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  The modification allows the user to collect breath sample which allows flexibility of use of the detecting device.

Regarding Claim 16, Hall teaches a method for detecting microbiomes of a user (see abstract), the method comprising: 
providing a gas collection and analysis system (see toilet 300, Fig. 3, see paragraph [0026]) comprising a waste disposal site (toilet 300, Fig. 3), wherein the waste disposal site (300), a sorbent cartridge (see “concentrator material” that is located within the VOC collection area 326 as described at paragraph [0034], see also molecular sieve 324 described at paragraph [0028]) coupled adjacent to the waste disposal site (see arrangement at Fig. 3), wherein the sorbent cartridge includes a sorbent media configured to absorb a gas sample from within the waste disposal site (see paragraphs [0007], [0028], [0029], [0034] describing sorbent material and/or concentrator material that are used to adsorb VOCs), a sorbent heating block configured to heat the sorbent cartridge and release the gas sample absorbed by the sorbent media (see paragraphs [0028], [0030], [0034] describing heating the concentrator in order to release or purge VOC out of the concentrator material), and a pumping system (see volatilizer system 318 comprising a vacuum generator 319, Fig. 3, see paragraphs [0028], [0030], [0031]) coupling the sorbent cartridge to an ionized gas analyzer mass spectrometer (see arrangement at Fig. 3 and description at paragraph [0034] describing using one or more measurement devices 320 comprising a mass spectrometer), the pumping system configured to direct the flow of the released gas sample from the sorbent media to the gas analyzer mass spectrometer for chemical analysis (see paragraphs [0028] - [0030] describing removing concentrated VOCs, by the use of vacuum generator 319 and forced air heat exchange system 313, from the concentrator located within the collection chamber 326 and the measurement device 320 then measures VOCs by using devices such as a mass spectrometer as described at [0034]); 
having the user sit on the waste disposal site (see paragraph [0035] describing a user sitting on toilet seat 330 to use toilet 300); 
absorbing a gas sample of the user from the waste disposal site into the sorbent cartridge (see paragraph [0035] stating “As the user sits on seat 330, sensors 312 and/or 314 may sense a weight or force of the user’s weight and start a VOC collection and detection process”, thus reading on the invention as claimed); 
having the user stand up from the waste disposal site (even though Hall does not explicitly teach the user standing up from the waste disposal site, it would be obvious to recognize the user standing up from the waste disposal site after urine processing is complete, see also paragraph [0036]); 
heating the sorbet cartridge to release a gas sample from the sorbent cartridge (see paragraphs [0030], [0034], [0035] describing heat system 313 starts heating the sample receptacle region having the concentration material to release VOCs from the material); 
pumping the released gas sample from the sorbent cartridge to the gas analyzer mass spectrometer (see volatilizer system 318 comprising a vacuum generator 319, Fig. 3, see paragraphs [0028], [0030], [0031] and [0034]); 
determining the chemical compounds in the gas sample based on a chemical analysis from the gas analyzer (see paragraph [0034] describing measuring VOCs using the measurement devices 320); and 
providing the user health data based on the chemical analysis (see paragraphs [0024], [0025], [0034] describing reporting the data/health data from the measurement devices to a computer, database, etc. see also claim 20).  

Regarding Claim 17, Hall teaches removing the sorbent cartridge from the waste disposal site for analysis at a remote location (see paragraph [0036] describing the measurement system 328 may be removable from toilet 300, note that depending on user’s desire, the analysis can be carried out at a remote location after the removal of the measurement system).  

Regarding Claim 18, Hall teaches wherein the gas collection and analysis system (300) further comprises one or more sensors (sensors 302, 304, 306, 308, 312 and 314, Fig. 3, see paragraph [0026]) coupled to the waste disposal site (see arrangement at Fig. 3), the sensors are configured to control the pumping system and heating of the sorbent heating bloc when the user stands up from the waste disposal site (see paragraphs [0024], [0025], [0034] describing storing and reporting the data/health data from the measurement devices 320 to a computer, database, etc. thus measurements being taken multiple times, hence it is obvious to recognize that the user had finished and has stood up from the toilet, see also paragraph [0043] describing processor 1012 and claim 20).  

Regarding Claim 19, Hall teaches wherein the gas collection and analysis system further comprises a controller configured to process data of the ionized gas analyzer mass spectrometer and/or concentration of absorbed and releases gases to the user in real-time and over period of time (see paragraphs [0024], [0025], [0034] describing storing and reporting the data/health data from the measurement devices 320 to a computer, database, etc. see also paragraph [0043] describing processor 1012 and claim 20).  

Regarding Claim 20, Hall teaches where the sorbent cartridge is reusable, thereby allowing the system to obtain gas samples of multiple, different users (see paragraphs [0024], [0025] and claims 7, 11, 12 describing multiple uses being performed, see also paragraph [0036] describing cleaning routine).  

Claim(s) 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of WO 2017137741A1 to Boyden et al. (hereinafter “Boyden”).

Regarding Claim 3, Hall teaches a general ionized gas analyzer mass spectrometer as indicated above but is silent regarding the ionized gas analyzer mass spectrometer comprises a quadrupole, an ion trap, a time of flight mass spectrometer, an ion mobility, a differential mobility, or a field asymmetric ion mobility spectrometer.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use mass spectrometer comprising a quadrupole, an ion trap, a time of flight mass spectrometer, an ion mobility, a differential mobility, or a field asymmetric ion mobility spectrometer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
In addition, Boyden, in the field of method of diagnosing disease in a subject by determining level of VOC compounds in a sample, teaches that it is known to use mass spectrometry technique comprising a quadrupole mass spectrometer (see last paragraph at page 1 - first paragraph at page 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use quadrupole mass spectrometer of Boyden into Hall, since it is common in the field of mass spectrometer and provides accurate and reliable data. 

Regarding Claim 5, see rejection above, however, in an effort to expedite prosecution, Hall in view of Boyden as modified above teaches wherein the ion mobility measurement may be done by IMS, DMS, FAIMS, or hyphenated techniques of ion mobility and mass spectrometry with gas chromatography (see page 23 second paragraph of Boyden).  

Regarding Claim 6, Hall in view of Boyden as modified above teaches wherein the ionization mechanism comprises nickel-63 foil, electron ionization, corona discharge, chemical ionization, photoionization, electro-spray, atmospheric pressure chemical ionization, thermal ionization, DART, desorption electro spray, or metal spray (see page 18 second and third paragraphs of Boyden, see also page 21, section “(a)” of Boyden describing ionization techniques including electron ionization, DART etc., thus reading on the invention as claimed).  

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of WO 2012106621 A1 to Giese et al. (hereinafter “Giese”).

Regarding Claim 11, Hall teaches the waste disposal site as a toilet as seen at Fig. 3 and does not explicitly teach the waste disposal site is a waste collection bag.
Giese, in the field of adsorption and absorption of chemical and biological substance of interest out of mixture, teaches that it is known to use a waste disposal site as a waste collection bag (see paragraph [0092]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a waste collection bag of Giese into Hall, in order to allow flexibility of use of the detection system by allowing detection of sample in situations where the user is not able to physically use the toilet.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action comprising the following references:
Spartz et al. (U.S. 2019/0137460 A1) teaches method and system for detecting siloxanes using thermal desorption tubes and FTIR spectrometers with possibly intervening gas chromatography systems.
Takeshita Akemi et al. (JP 2006132948A) teaches fecal occult blood detecting method and device.
Probert et al. (U.S. 2006/0008918 A1) teaches detection of diseases by analysis of emissions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/           Primary Examiner, Art Unit 2861